F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUL 12 1999
                              TENTH CIRCUIT
                      _______________________________               PATRICK FISHER
                                                                               Clerk

 DAVID ATENCIO,

             Petitioner-Appellant,

 v.                                                    No. 99-1077
                                                   (D.C. No. 98-Z-2632)
 WILLIAM WILSON and ATTORNEY                             (D. Colo.)
 GENERAL FOR THE STATE OF
 NEW MEXICO,

             Respondents-Appellees.

                       _____________________________


                          ORDER AND JUDGMENT *

                       _____________________________

Before TACHA, McKAY, and MURPHY, Circuit Judges.
                 _____________________________



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

         Petitioner-Appellant David Atencio filed this pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In a written order filed February 4,

1999, the district court dismissed the application on the ground that it was barred

by the one-year limitation period in 28 U.S.C. § 2244(d). The court also

considered each of Petitioner’s claims that the statute of limitations should be

tolled and rejected them. The district court subsequently denied Petitioner leave

to appeal in forma pauperis pursuant to 28 U.S.C. § 1915(a)(3), concluding that

the appeal was not taken in good faith and that Petitioner had not shown the

existence of a reasoned, nonfrivolous argument in support of the issues raised on

appeal. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). In

addition, the court declined to issue him a certificate of appealability because he

failed to make a substantial showing of the denial of a constitutional right. See

28 U.S.C. § 2253(c)(2). Petitioner has renewed his request to proceed on appeal

in forma pauperis and his application for a certificate of appealability in this

court.

         Having reviewed Petitioner’s applications, his brief, and the record, we

agree with the district court that the petition is time-barred and that no equitable

tolling principles apply to make the petition timely. We therefore DENY

Petitioner leave to proceed on appeal in forma pauperis, DENY the application


                                            -2-
for a certificate of appealability, and DISMISS the appeal.

                                                   Entered for the Court


                                                   Monroe G. McKay
                                                   Circuit Judge




                                        -3-